Exhibit 10.2
 
Individual Loan Agreement
(Cheng Jiao) Nong Xin Jie Zi (2012) No. 07102012708671


Borrower (Party A): Limin Huang
Address: No.27-3-5, North Community, Guo Shoujing Street, West Bridge District,
Xingtai
Tel:
 
Valid Identification Certificate: 130503197104300612


Lender (Party B): Xingtai Chengjiao Rural Credit Cooperative Union
Responsible Person): Jingliang Dong
Address: No.406 Shoujing Street, West Bridge District, Xingtai
Tel: 2260001


In accordance with related laws and regulations, Party A and Party B enter into
this Agreement through mutual consultation.


Article 1  
Loan Amount

The amount lent by Party B to Party A is RMB 9,000,000.


Article 2  
Usage of the Loan

The Loan shall be used for the purchase of steel materials.


Article 3  
Term of the Loan

Term of the Loan shall be from June 28, 2012 to June 27, 2013.
In the event that, the first day of the Term is inconsistent with the date on
the receipt, the first release day of the Loan as shown on the receipt shall be
prevailing, and the due date of the Loan shall be adjust accordingly.
The receipt is part of this Agreement and has the same legal effect with this
Agreement.


Article 4  
Interest Rate and Interest

The interest rate of the Loan shall be 10.5167‰ monthly. During the Term of the
Loan, in the event that the interest rate is adjusted, the interest rate shall
be subject to the regulations of the State and Hebei Credit Union.
The adjustment date of interest rate shall be the first day after the adjustment
is published by the People’s Bank of China.
 
 
1

--------------------------------------------------------------------------------

 


Article 5  
Calculation of the Interest

1.  
the interest of the Loan shall be calculated from the date on which the loan is
transferred to Party A’s account. The Interest of the Loan under the this
Agreement shall be calculated on a daily basis. Daily interest rate = monthly
interest rate/30. If party A cannot pay the interest on the settlement date in
accordance with the Agreement, the compounded interest shall be calculated from
the following day of the due date.

2.  
For the Loan with a fixed interest rate, the interest shall be calculated by the
interest rate as agreed. For the loan with a floating interest rate, the
interest shall be calculated by the interest rate of each floating term. Where
there are multiple floating interest rate within a settlement period, the
interest of each floating term shall be calculated first, and all interests
shall be added up for the calculation of the interest within the settlement
period.

 
Article 6  
If any of the following occurs, Party B has the right to refuse to provide Loan
under the Agreement.

 
1.  
Party A and the Guarantor cannot provide relevant document, materials, receipts
and complete relevant procedure as required by Party B;

2.  
In case the Loan is secured by mortgage, the legal procedure for relevant
registration and/or insurance, etc. hasn’t been competed or such guarantee or
insurance is still invalid.

3.  
Any material adverse events affects the safety of the Loan that caused by Party
A or Guarantor.

 
Article 7  
Remitment and Payment

 
1.  
 Party B will remit the Loan to Party A’s account which is opened at Party B’s
office in accordance with the time as agreed in each Loan receipt. Account
number: 6210210020100417222.

Party A agrees that as of the effectiveness of this Agreement, Party B has right
to monitor and manage the remitment of the Loan in the settlement account or
disbursement/drawdown account by means of entrusted payment and self payment in
order to supervise the Loan used pursuant to this Agreement.
 
 
2

--------------------------------------------------------------------------------

 


2.  
Entrusted Payment

a.  
Except as otherwise provided in this Agreement, Loan under this Agreement shall
use the method of entrusted payment.

b.  
Where the method of entrusted payment applies, Party A shall submit specific
drawing application, payment entrustment and relevant transaction documents to
Party B.

c.  
Where the method of entrusted payment applies, Party A shall provide proven
documents as required by Party B, including but not limited to:

i.  
 documents to prove that the discharge purpose meets the requirement of this
Agreement;

ii.  
commercial agreements signed by and between Party A and any third party or
documents related to payment by Party A;

iii.  
corresponding invoices or receipts. If such document cannot be obtained when the
payment is made, Party A shall provide the invoices or receipts in a timely
manner after the payment is completed;

iv.  
lawful and valid payment instruments;

v.  
other proven documents as required by Party B

d.  
Party B shall have the right to review whether the corresponding party and
amount are in line with the commercial agreement and other documents pursuant to
the Loan purpose.

e.  
Party B shall transfer the Loan to the party who meets the purpose of related
agreements through the settlement account or disbursement/drawback account.

f.  
Party B has right to deduct the commission fee arising from the Loan transfer
when such fee occurs.

 
 
3

--------------------------------------------------------------------------------

 
 
3.  
Self Payment

a.  
Party A can adopt the method of self payment after approved by Party B in any of
following events:

i.  
Party A cannot confirm the trading party before the transaction and the amount
of payment less than RMB 300,000;

ii.  
Trading party of Party A cannot charge without cash payment;

iii.  
Loan used for operation and the amount is less than RMB 500,000;

iv.  
Other situations as provided by laws and regulations;

b.  
Where the method of self payment applies, Party A shall report or inform Party B
the condition of use of Loan. Party B has the right to inspect whether the
payment of Loan is in line of the purpose for use of Loan through account
analysis, check of receipt, on-site inspection, etc.

 
Article 8  
Conditions for Withdrawing

 
a.  
Party A shall submit drawing application to Party B along with the method of
payment (either entrusted payment or self payment) one business day prior to the
draw date. Party A confirms that Party B has the right to check wither the
documents provided by Party A meets the conditions of payment, and has the right
to deicide the method of payment.

b.  
During the process of release and payment, Party B has right to ask Party A to
provide additional document to meet the conditions of payment, or change the
method of payment or suspend the payment if any of the following event occurs:

i.  
Decrease of credibility;

ii.  
Abnormal use of Loan;

iii.  
Violation of other obligations of the Agreement;

 
Article 9  
Repayment

 
a.  
Party A and Party B agree to adopt the second method to repay the principal and
interest:

i.  
Repay the principal and interest on the due date;

ii.  
Repay the interest on a monthly basis, and repay the principal on the due date.
The settlement date shall be the 20th date of each month. Party A shall repay
the interest on the settlement date. If the repayment date for last repayment is
not within the settlement date, Party A shall repay the principal along with the
interest on the due date.

 
 
4

--------------------------------------------------------------------------------

 
 
iii.  
Other method of repayment: N/A

b.  
Party A shall deposit sufficient money in the account as described in Article 6
above before each repayment date, and Party A agrees that Party B can deduct the
principal and interest in the account directly. If the money in the account is
not sufficient, Party B has the right to decide whether or not to deduct. If
Party B decide not to deduct, all principal and interest shall be regarded as
overdue; If Party B decide to deduct, the insufficient amount of principal and
interests shall be regarded as overdue. Party B’s consent is needed, if Party A
requires to change the repayment account during the term of this Agreement.



Article 10  
Rights and Obligations of Party A

 
a.  
Withdraw and use the Loan in accordance with the Agreement;

b.  
Repay the principal and interest in full and in a timely manner;

c.  
Payment of the Loan shall be in line of the condition and method as provided in
this Agreement;

d.  
Provide related document, materials and receipts honestly as required by Party
B;

e.  
Inform Party B promptly in connection with the change of address, mailing
address, contact number, job, salary, etc.

f.  
when material adverse effect against the safety of Loan occurs, Party A shall
inform Party B promptly in written, and adopt necessary method as confirmed by
Party B to secure the credit.



Article 11  
Rights and Obligations of Party B

 
a.  
has the right to know and inspect the basic situation and use of Loan of Party
A;

b.  
when material adverse effect occurs that caused by Party A, Party B may suspend
the release of Loan or retrieve the Loan in advance;

c.  
retrieve or retrieve in advance the principal, interest, default interest,
compounded interest, penalty, damage, attorney fees and other fees use to
realize the credit; Party agrees that Party B can deduct such fee directly from
Party A’s account.

 
 
5

--------------------------------------------------------------------------------

 
 
d.  
Party B can disclose the default of Party A or Guarantor in public if Party A
cannot perform its repayment obligation or Guarantor fails to perform guarantee
obligation;

e.  
If repayment made by Party B is insufficient to repay the payable amount under
this agreement, Party B may choose to use such amount to repay the principal,
interest, default interest, compounded interest or fees.

f.  
Release the Loan to Party A in accordance with the Agreement.



Article 12  
Repayment in Advance

 When Party A intents to repay in advance, Party A shall submit the application
to Party B one business day in advance. After approved by Party B, Party can
repay part or all of the principal in advance. If Party A repays in installment,
and intents to repay part of principal and interest in advance, Party A shall
repay the Loan in accordance with the repayment schedule. The interest rates
shall be same as provided in the Agreement. After the repayment, the remaining
amount shall be repaied in accordance with this Agreement. If Party A repay all
principal and interest in advance, the interest may be calculated based on the
actual loan term and interest rate as provided in this Agreement. If repayment
in advance is made, the paid interest shall not be affected.


Article 13  
Guarantee of the Loan

        If the loan is secured, __________ shall be adopted as detailed in the
guarantee agreement.


Article 14  
Undertaking and Warranty of Party A

 
a.  
 During signing and performing this Agreement, Party A abides by the code of
good faith, and all the materials, documents and information of Party A and the
Guarantor provided to Party B are real, effective, accurate, complete and are
without any concealment or omission

b.  
Party A guarantees good credit and no significant adverse record;

c.  
Party A guarantees that the loan, if it is current funds loan, will not be used
for the investment of fixed assets or share equity, and will not be used for
production or operation that prohibited by the laws and regulations;

 
 
6

--------------------------------------------------------------------------------

 
 
d.  
Party A confirms that actions such as equity transfer, foreign investment,
substantial increase in debt financing won’t be taken without Party B’s written
consent;

e.  
Party B has the right to take on-site or off-site due diligence to check Party
A’s operating conditions, financial conditions and the conditions of use and
repayment after loan, Party A has the obligation to actively cooperate with
Party B for the management of disbursement, management after loan, and related
inspections;

f.  
Party B will be informed timely when material adverse events which could affect
the ability of repayment occur;



Article 15  
Obligations of Default

 
a.  
If Party B fails to release the Loan in full and in a timely manner, which cause
losses of Party A, Party B shall pay the penalty to Party A based on the default
amount and the overdue days. The calculation of penalty shall be the same as
overdue payment.

b.  
If the Loan is overdue, the default interest rate shall equal to 150% of the
current applicable interest rate. If the interest rate adjusted during the
overdue period, the default interest rate shall be adjusted accordingly.

c.  
If the Loan is misappropriated, the default interest rate shall equal to 200% of
the interest rate. If the interest rate adjusted during the overdue period, the
default interest rate shall be adjusted accordingly.

d.  
As to the overdue interest, Party B charge compounded interest in accordance
with the regulations promulgated by People’s bank of PRC;

e.  
If Party A violates the obligations under this Agreement, Party B has right to
ask Party A to rectify in reasonable period, or suspend the release of Loan, or
retrieve the Loan in advance or take other measures to protect the assets, or
declare that all agreement signed by and between Party A and Party B is
terminated and due.

f.  
Any of the Guarantor violates the obligations under this Agreement, arty B has
right suspend the release of Loan, or retrieve the Loan in advance or take other
measures to protect the assets.

g.  
If Party B adopts ligation or arbitration to realize the credit due to Party A
or Guarantor, Party A and Guarantor shall assume relevant fees arising from the
realization of credit.

 
 
7

--------------------------------------------------------------------------------

 

 
Article 16  
Undertake of the Fees

Any fees arising from the realization of credit shall be borne by Party A


Article 17  
Party B shall have right to provide the Party A’s information to credit
information system of Central Bank of China as required by laws or rules of
financial regulators, which will be inquired and used by qualified institutions
and individuals.



Article 18  
Announcement Collection

In the event that Party A has not fully repay the loan due, pay the interest
due, pay the penalty and compound interest, or any other outstanding, Party B
has the right to circulate a notice to relevant authorities and to disclose to
the media, Party A agrees that the notice or disclosure has the effectiveness of
interruption of limitation.


Article 19  
Application for Extension

In the event that Party A is not able to repay the debt on time due to special
circumstances, Party A shall apply to Party B in written thirty (30) days before
the due date. Only through Party B’s consent and reaching extension agreement
can the term be extended, and the interest rate shall be determined by
accumulative total time


Article 20  
Disputes Settlement

Any dispute arising from the performance of this Agreement shall be settled by
consultation. If the consultation fails, the dispute shall be settled according
to 1).
1)  
Submit to the people's court where Party B is located.

2)  
submit to the __________ arbitration commission which shall arbitrate in
accordance with the arbitration rules in force. The arbitration award shall be
final and binding on the Parties.

During the litigation or arbitration, the provisions hereunder which are not
involved in such dispute shall still be performed.
 
 
8

--------------------------------------------------------------------------------

 

 
Article 21  
Miscellaneous

 
a.  
“Due” or “Due date” under this Agreement shall include situation of acceleration
of maturity as provided under this agreement or regulations and laws of the PRC.

b.  
“material adverse events” shall include but not limited to the following: Party
A has entirely or partially lost the ability to repay; significantly decrease
the ability to guarantee by Guarantor; the mortgage property is  damaged, lost
or devalued.



Article 22  
This Agreement shall become effective upon exaction by both parties



Article 23  
This Agreement shall be executed in triplicate, and each party shall hold one
original, and each original has the same effect.



Article 24  
Attention

Party B has notified Party A to pay attention to each of the provision of the
Agreement and explained to Party A as required. Both parties have the same
acknowledge to the Agreement at the time of execution.
 
Borrower (Party A)  (signature): Limin Huang


Lender (Party B) (Seal): Xingtai Chengjiao Rural Credit Cooperative Union (Seal)
Legal Representative or Authorized Representative (SIGNATURE): Jingliang Dong
 
Signing Date: June 28, 2012
 
 
 
9

--------------------------------------------------------------------------------